DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 11/25/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14 and 27 have been amended.
Claim 1-8, 11-21 and 24-27  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0006]-[0009]) that patients desire to bid for healthcare services and healthcare providers desire to respond to patient bid requests. So a need exists to organize these human interactions through managing and facilitating bidding processes on services using the steps of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc.  Applicant’s system/method manages and facilitates bidding processes on services and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-8, 11-21 and 24-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 14 and 27 is/are directed to the abstract idea of “managing and facilitating bidding processes on services,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea.
Claim(s) 1, 14 and 27 is/are directed to the abstract idea of “managing and facilitating bidding processes on services,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0006]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method for performing the steps “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc., that is “managing and facilitating bidding processes on services,” etc. The limitation of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method for performing the steps of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc., that is “managing and facilitating bidding processes on services,” etc. which is a method of commercial or legal interactions (contracts, legal obligations, certain method of organizing human interactions. Accordingly, claims 1-8, 11-21 and 24-27 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories  (Applicant’s Specification [0032]-[0034], [0102]), etc.) to perform steps of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories, etc.). At paragraph(s) [0032]-[0034], [0102], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “patient client devices, healthcare provider client devices, networks, computing devices, user interfaces, displays, processors, memories,” etc. to perform the functions of “generating patient accounts, generating healthcare provider accounts, receiving healthcare services information, routing information, generating information request, providing user interfaces, determining sets of registered healthcare providers, providing user interfaces, receiving filter parameters, receiving selection information, routing bid requests, providing user interfaces, enabling secure communication, receiving bid responses, routing bid responses, providing user interfaces, receiving patient responses, routing patient responses, providing user interfaces, determining feedback summaries, generating dashboards,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-8, 11-21 and 24-27 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-8, 11-13, 15-21 and 24-26 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-8, 11-13, 15-21 and 24-26 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-8, 11-13, 15-21 and 24-26 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-8, 11-13, 15-21 and 24-26 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1 and 14.

Response to Arguments
Applicant’s arguments filed 11/25/2020 with respect to claims 1-8, 11-21 and 24-27 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/25/2020.
Applicant’s arguments filed on 11/25/2020 with respect to claims 1-8, 11-21 and 24-27 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action.
User Interface
Applicant’s dashboards, first, second, third, fourth and fifth user interfaces are generically claimed with no distinguishable patentable features. Applicant’s argument is not persuasive.
Further, the first, second, third, fourth and fifth user interfaces being available locally on each respective patient system for offline or online access are known operations in processing information and thus add little to patently transform the certain method of organizing human activity/mental process abstract idea (See Perinpanathan (US 2002/0083145), Muradia (US 2008/0076973), Valin (US 2010/0332404)). The elements employed to process said information (i.e. first, second, third, fourth and fifth user interfaces being available locally on each respective patient system for offline or online access), are known and conventional (See Perinpanathan (US 2002/0083145), Muradia (US Y), Valin (US 2010/0332404)). The mere recitation of a generic computer cannot only cited: 1. to show that Applicant’s combination of additional elements are routine, and 2. to show the state of the art in light of Applicant’s filing and priority dates. 
Arranging these common user interface elements to process information does little to patently transform the certain method of organizing human activity/mental process abstract idea. In light of Applicant’s Specification’s disclosure of their conventionality, computer technology is not necessarily at the root of the invention. Rather, said certain information is at the root and the user interface elements are employed to process it. The processing of said certain information is an application but not one that transforms the information processing concept into a patent-eligible invention. (Cf. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“The Court [Parker v. Flook, 437 U.S. 584 (1978)] rejected the notion that the recitation of a practical application for the calculation could alone make the invention patentable”). Said application as claimed does not ensure that the claimed subject matter as a whole in practice amounts to significantly more than to be upon the certain method of organizing human activity/mental process abstract idea itself. Applicant’s argument is not persuasive. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Perinpanathan (US 2002/0083145) discloses a method and system for online/offline services.
Muradia (US 2008/0076973) discloses a remote health care system with treatment verification.
Valin (US 2010/0332404) discloses a method and mechanism for protection, sharing, storage, accessing, authentication, certification, attachment and tracking anything in an electronic network.
Lauw et al. (Reference U) disclose Shared-storage auction ensures data availability.






Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626